Exhibit 10.3

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED ( THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

[Dealer’s name and address]

[            ], 2020

 

To:

Palo Alto Networks, Inc.

3000 Tannery Way

Santa Clara, California 95054

Attention:              Chief Financial Officer

Telephone No.:     (408) 753-4000

 

Re:

[Base][Additional] Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Palo Alto Networks, Inc.
(“Company”) to [                    ] (“Dealer”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.    This Confirmation evidences a complete and binding agreement between
Dealer and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2.    The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:    [            ], 2020 Effective Date:    The second Exchange
Business Day immediately prior to the Premium Payment Date Warrants:    Equity
call warrants, each giving the holder the right to purchase a number of Shares
equal to the Warrant Entitlement at a price per Share equal to the Strike Price,
subject to the terms set forth under the caption “Settlement Terms” below. For
the purposes of the Equity Definitions, each reference to a Warrant herein shall
be deemed to be a reference to a Call Option.



--------------------------------------------------------------------------------

Warrant Style:    European Seller:    Company Buyer:    Dealer Shares:    The
common stock of Company, par value USD 0.0001 per share (Exchange symbol
“PANW”). Number of Warrants:    [                    ]1. For the avoidance of
doubt, the Number of Warrants shall be reduced by any Warrants exercised or
deemed exercised hereunder. In no event will the Number of Warrants be less than
zero. Warrant Entitlement:    One Share per Warrant Strike Price:   
USD [                    ]    Notwithstanding anything to the contrary in the
Agreement, this Confirmation or the Equity Definitions, in no event shall the
Strike Price be subject to adjustment to the extent that, after giving effect to
such adjustment, the Strike Price would be less than USD
[                    ]2, except for any adjustment pursuant to the terms of this
Confirmation and the Equity Definitions in connection with stock splits or
similar changes to Company’s capitalization. Premium:    USD
[                    ] Premium Payment Date:    [            ], 2020 Exchange:
   The New York Stock Exchange Related Exchange(s):    All Exchanges; provided
that Section 1.26 of the Equity Definitions shall be amended to add the words
“United States” before the word “exchange” in the tenth line of such section.

Procedures for Exercise.

 

Expiration Time:    The Valuation Time Expiration Dates:    Each Scheduled
Trading Day during the period from, and including, the First Expiration Date to,
but excluding, the 60th Scheduled Trading Day following the First Expiration
Date shall be an “Expiration Date” for a number of Warrants equal to the Daily
Number of Warrants on such date; provided that, notwithstanding anything to the
contrary in the Equity Definitions, if any

 

1 

This is equal to (i) the number of Convertible Notes initially issued on the
closing date for the Convertible Notes (or, for the Additional Warrant
Confirmation, the number of additional Convertible Notes), multiplied by (ii)
the initial Conversion Rate, multiplied by (iii) the applicable percentage for
Dealer.

2 

Insert the lesser of (x) the closing price of the Shares on the Trade Date and
(y) the average closing price of the Shares for the five trading days ending on,
and including, the Trade Date.

 

2



--------------------------------------------------------------------------------

   such date is a Disrupted Day, the Calculation Agent shall make adjustments in
good faith and in a commercially reasonable manner, if applicable, to the Daily
Number of Warrants or shall reduce such Daily Number of Warrants to zero for
which such day shall be an Expiration Date and shall designate a Scheduled
Trading Day or a number of Scheduled Trading Days as the Expiration Date(s) for
the remaining Daily Number of Warrants or a portion thereof for the originally
scheduled Expiration Date; and provided further that if such Expiration Date has
not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day,
as the Calculation Agent shall determine using commercially reasonable means;
provided further that in no event shall any Expiration Date under the
Transaction be postponed to a date later than the Final Expiration Date. First
Expiration Date:    September 1, 2025 (or if such day is not a Scheduled Trading
Day, the next following Scheduled Trading Day), subject to Market Disruption
Event below. Daily Number of Warrants:    For any Expiration Date, the Number of
Warrants that have not expired or been exercised as of such day, divided by the
remaining number of Expiration Dates (including such day), rounded down to the
nearest whole number, subject to adjustment pursuant to the provisos to
“Expiration Dates”. Automatic Exercise:    Applicable; and means that for each
Expiration Date, a number of Warrants equal to the Daily Number of Warrants for
such Expiration Date will be deemed to be automatically exercised at the
Expiration Time on such Expiration Date. Market Disruption Event:   
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent reasonably determines is material.”    Section 6.3(d) of the
Equity Definitions is hereby amended by deleting the remainder of the provision
following the words “Scheduled Closing Time” in the fourth line thereof. Final
Expiration Date:    February 23, 2026

 

  Valuation

Terms.

 

Valuation Time:    Scheduled Closing Time; provided that if the principal
trading session is extended, the Calculation Agent shall determine the Valuation
Time in good faith and in a commercially reasonable manner.

 

3



--------------------------------------------------------------------------------

Valuation Date:    Each Exercise Date.

Settlement Terms.

 

Settlement Method Election:    Applicable; provided that (i) references to
“Physical Settlement” in Section 7.1 of the Equity Definitions shall be replaced
by references to “Net Share Settlement”; (ii) Company may elect Cash Settlement
only if Company represents and warrants to Dealer in writing on the date of such
election that (A) Company is not in possession of any material non-public
information regarding Company or the Shares, (B) Company is electing Cash
Settlement in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws, and (C) the assets of Company at their fair
valuation exceed the liabilities of Company (including contingent liabilities),
the capital of Company is adequate to conduct the business of Company, and
Company has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature; and (iii) the same election of settlement
method shall apply to all Expiration Dates hereunder. Electing Party:   
Company. Settlement Method Election Date:    The second Scheduled Trading Day
immediately preceding the scheduled First Expiration Date. Default Settlement
Method:    Net Share Settlement. Net Share Settlement:    If Net Share
Settlement is applicable, then on the relevant Settlement Date, Company shall
deliver to Dealer a number of Shares equal to the Share Delivery Quantity for
such Settlement Date to the account specified herein free of payment through the
Clearance System, and Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date, and Company shall pay to Dealer cash in
lieu of any fractional Share based on the Settlement Price on the relevant
Valuation Date. Cash Settlement:    If Cash Settlement is applicable, then on
the relevant Settlement Date, Company shall pay to Dealer an amount of cash in
USD equal to the Net Share Settlement Amount for such Settlement Date. Share
Delivery Quantity:    For any Settlement Date, a number of Shares, as calculated
by the Calculation Agent, in a commercially reasonable manner, equal to the Net
Share Settlement Amount for such Settlement Date divided by the Settlement Price
on the Valuation Date for such Settlement Date.

 

4



--------------------------------------------------------------------------------

Net Share Settlement Amount:    For any Settlement Date, an amount equal to the
product of (i) the number of Warrants exercised or deemed exercised on the
relevant Exercise Date, (ii) the Strike Price Differential for the relevant
Valuation Date and (iii) the Warrant Entitlement. Settlement Price:    For any
Valuation Date, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page PANW <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
Bloomberg page is unavailable, the market value of one Share on such Valuation
Date, as determined by the Calculation Agent in good faith and in a commercially
reasonable manner based on generally available market data for transactions of
this type using, if practicable, a volume-weighted methodology). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent, at its commercially reasonable discretion, determines that
such Expiration Date shall be an Expiration Date for fewer than the Daily Number
of Warrants, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date on the Exchange (as determined by the Calculation Agent in good
faith and in a commercially reasonable manner based on generally available
market data for transactions of this type using a commercially reasonable
volume-weighted methodology) for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event. Settlement
Dates:    As determined pursuant to Section 9.4 of the Equity Definitions,
subject to Section 9(k)(i) hereof; provided that Section 9.4 of the Equity
Definitions is hereby amended by (i) inserting the words “or cash” immediately
following the word “Shares” in the first line thereof and (ii) inserting the
words “for the Shares” immediately following the words “Settlement Cycle” in
second line thereof. Other Applicable Provisions:    If Net Share Settlement is
applicable, the provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled.” “Net Share Settled” in relation to any Warrant means that Net Share
Settlement is applicable to that Warrant. Representation and Agreement:   
Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer in the event of a Net Share Settlement may
be, upon delivery, subject to restrictions and limitations arising from
Company’s status as issuer of the Shares under applicable securities laws.

 

5



--------------------------------------------------------------------------------

3.

Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Method of Adjustment:    Calculation Agent Adjustment; provided that the parties
hereto agree that any Share repurchases by Company, whether pursuant to Rule
10b-18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
Rule 10b5-1 of the Exchange Act or pursuant to forward contracts or accelerated
stock repurchase contracts or similar derivatives transactions on customary
terms, at prevailing market prices, volume-average weighted prices or discounts
thereto shall not be considered Potential Adjustment Events. For the avoidance
of doubt, in making any adjustments under the Equity Definitions, the
Calculation Agent may make adjustments, if any, to any one or more of the Strike
Price, the Number of Warrants, the Daily Number of Warrants and the Warrant
Entitlement in a commercially reasonable manner. Notwithstanding the foregoing,
any cash dividends or cash distributions on the Shares, whether or not
extraordinary, shall be governed by Section 9(f) of this Confirmation in lieu of
Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

 

New Shares:    Section 12.1(i) of the Equity Definitions is hereby amended
(a) by deleting the text in clause (i) thereof in its entirety (including the
word “and” following clause (i)) and replacing it with the phrase “publicly
quoted, traded or listed (or whose related depositary receipts are publicly
quoted, traded or listed) on any of the New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors)” and (b) by inserting immediately prior to the period the phrase
“and (iii) of an entity or person that is a corporation organized under the laws
of the United States, any State thereof or the District of Columbia and either
(1) such entity or person becomes Company under the Transaction following such
Merger Event or Tender Offer or (2) Company is a wholly owned subsidiary of such
entity or person following such Merger Event or Tender Offer, and such entity or
person fully and unconditionally guarantees the obligations of Company under the
Transaction”.

Consequence of Merger Events:

 

Merger Event:    Applicable; provided that if an event occurs that constitutes
both a Merger Event under Section 12.1(b) of the Equity Definitions and an
Additional Termination Event under Section 9(h)(ii)(B) of this Confirmation, the
provisions of Section 9(h)(ii)(B) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

 

6



--------------------------------------------------------------------------------

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

Consequence of Tender Offers:

 

Tender Offer:    Applicable; provided that if an event occurs that constitutes
both a Tender Offer under Section 12.1(d) of the Equity Definitions and
Additional Termination Event under Section 9(h)(ii)(A) of this Confirmation, the
provisions of Section 9(h)(ii)(A) will apply; provided further that the
definition of “Tender Offer” in Section 12.1(d) of the Equity Definitions is
hereby amended by replacing the phrase “greater than 10%” with “greater than
20%”.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

 

Announcement Event:

   If (x) an Announcement Date occurs in respect of a Merger Event (for the
avoidance of doubt, determined without regard to the language in the definition
of “Merger Event” following the definition of “Reverse Merger” therein) or
Tender Offer or (y) any potential acquisition or disposition by Issuer and/or
its subsidiaries is announced by any entity where the aggregate consideration
exceeds 35% of the market capitalization of Issuer as of the date of such
announcement (an “Acquisition Transaction”) (any event described in clause
(x) or (y), an “Announcement Event”), then on the earliest of the Expiration
Date, Early Termination Date or other date of cancellation (the “Announcement
Event Adjustment Date”) in respect of each Warrant, the Calculation Agent will
determine the economic effect of such Announcement Event on the theoretical
value of the Warrant in a commercially reasonable manner (regardless of whether
the Announcement Event actually results in a Merger Event or Tender Offer, and
taking into account such factors as the Calculation Agent may determine,
including, without limitation, changes in volatility, expected dividends, stock
loan rate or liquidity relevant to the Shares or the Transaction whether prior
to or after the Announcement Event or for any period of time, including, without
limitation, the period from the Announcement Event to the relevant Announcement
Event Adjustment Date). If the Calculation Agent determines that such economic
effect on any Warrant is material, then on the Announcement Event Adjustment
Date for such Warrant, the Calculation Agent shall make such adjustment to the

 

7



--------------------------------------------------------------------------------

   Strike Price, the Number of Warrants, the Daily Number of Warrants, the
Warrant Entitlement and/or the Expiration Dates, in each case, as the
Calculation Agent determines in good faith and in a commercially reasonable
manner appropriate to account for such economic effect of the Announcement Event
(assuming Dealer maintains a commercially reasonable hedge position with respect
to this Transaction), which adjustment shall be effective immediately prior to
the exercise, termination or cancellation of such Warrant, as the case may be.

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, and (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof, (ii) inserting the parenthetical “(including,
for the avoidance of doubt and without limitation, adoption or promulgation of
new regulations authorized or mandated by existing statute)” at the end of
clause (A) thereof and (iii) by immediately following the word “Transaction” in
clause (X) thereof, adding the phrase “in the manner contemplated by the Hedging
Party on the Trade Date”.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

 

8



--------------------------------------------------------------------------------

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   100 basis points

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   25 basis points.

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer. All calculations and
determinations by the Determining Party shall be made in good faith and in a
commercially reasonable manner and by reference to the effect of such event on
Dealer assuming that Dealer maintains a commercially reasonable hedge position.
Following any calculation by the Determining Party hereunder, upon written
request by Company, the Determining Party will provide to Company by email to
the email address provided by Company in such written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation and specifying
the particular section of the Confirmation pursuant to which such calculation or
determination is being made (and in the event that more than one section of the
Confirmation would permit the Determining Party to make an adjustment upon the
occurrence of a specific event, then the Determining Party shall specify the
particular section number pursuant to which the Calculation Agent is making the
adjustment hereunder); provided, however, that in no event will the foregoing
constitute a waiver or relinquishment of any of the rights of Dealer, the
Hedging Party, the Determining Party or the Calculation Agent hereunder or
prohibit any such party from exercising any

 

9



--------------------------------------------------------------------------------

   of its rights otherwise exercisable hereunder; and provided further that in
no event will the Determining Party be obligated to share with Company any
proprietary or confidential data or information or any proprietary or
confidential models used by it.

Non-Reliance:

   Applicable.

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.  Calculation Agent.

   Dealer; provided that following the occurrence and during the continuance of
an Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, if the Calculation
Agent fails to timely make any calculation, adjustment or determination required
to be made by the Calculation Agent hereunder or to perform any obligation of
the Calculation Agent hereunder and such failure continues for five Exchange
Business Days following notice to the Calculation Agent by Company of such
failure, Company shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the first date the Calculation Agent fails to
timely make such calculation, adjustment or determination or to perform such
obligation, as the case may be, and ending on the earlier of the Early
Termination Date with respect to such Event of Default and the date on which
such Event of Default is no longer continuing, as the Calculation Agent.    All
calculations and determinations by the Calculation Agent shall be made in good
faith and in a commercially reasonable manner and by reference to the effect of
such event on Dealer assuming the Dealer maintains a commercially reasonable
hedge position with respect to the Transaction hereunder. Following any
calculation by the Calculation Agent hereunder, upon written request by Company,
the Calculation Agent will provide to Company by email to the email address
provided by Company in such written request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation and specifying the particular
section of the Confirmation pursuant to which such calculation or determination
is being made (and in the event that more than one section of the Confirmation
would permit the Calculation Agent to make an adjustment upon the occurrence of
a specific event, then the Calculation Agent shall specify the particular
section number pursuant to which the Calculation Agent is making the adjustment
hereunder); provided, however, that in no event will the foregoing constitute a
waiver or relinquishment of any of the rights of Dealer, the Hedging Party, the
Determining

 

10



--------------------------------------------------------------------------------

  Party or the Calculation Agent hereunder or prohibit any such party from
exercising any of its rights otherwise exercisable hereunder; and provided
further that in no event will Dealer be obligated to share with Company any
proprietary or confidential data or information or any proprietary or
confidential models used by it.

 

5.        Account Details.       (a)    Account for payments to Company:      
Bank:          ABA#:          Swift Code:          Location:                  
Acct No.:          Account for delivery of Shares from Company:       To be
provided upon request.    (b)    Account for payments to Dealer:       Bank:   
[                    ]       ABA#:    [                    ]       Acct No.:   
[                    ]       Beneficiary:    [                    ]       Ref:
   [                    ]       Account for delivery of Shares to Dealer:      
[                    ] 6.    Offices.          (a)    The Office of Company for
the Transaction is: Inapplicable, Company is not a Multibranch Party.    (b)   
The Office of Dealer for the Transaction is: [                    ]      
[                    ]       [                    ]       [                    ]
      [                    ] 7.    Notices.          (a)    Address for notices
or communications to Company:       Palo Alto Networks, Inc.       3000 Tannery
Way       Santa Clara, California 95054       Attention:        Chief Financial
Officer       Telephone No.:   (408) 753-4000    (b)    Address for notices or
communications to Dealer:       [                    ]      
[                    ]             Email:    [                    ]      
Facsimile No:    [                    ]

 

11



--------------------------------------------------------------------------------

                    With a copy to:          Attention:   
[                    ]       Title:    [                    ]       Telephone
No:    [                    ]       Email:    [                    ]

 

8.

Representations and Warranties of Company and Dealer.

 

  (a)

Representations of Company. Each of the representations and warranties of
Company set forth in Section [3] of the Purchase Agreement (the “Purchase
Agreement”), dated as of June [    ], 2020, between Company and Morgan Stanley &
Co. LLC, as representative of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Company hereby further represents and warrants to
Dealer on the date hereof, on and as of the Premium Payment Date and, in the
case of the representations in Section 8(a)(iv), at all times until termination
of the Transaction, that:

 

  (i)

Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

  (ii)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of (A) the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or (B) any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
(C) any agreement or instrument to which Company or any of its subsidiaries is a
party or by which Company or any of its subsidiaries is bound or to which
Company or any of its subsidiaries is subject, or constitute a default under, or
result in the creation of any lien under, any such agreement or instrument,
except for any such conflicts, breaches, defaults or lien creations in the cases
of clause (C) above that would not adversely affect the ability of Company to
fulfill its obligations under this Transaction.

 

  (iii)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act or state securities laws.

 

  (iv)

A number of Shares equal to the Maximum Number of Shares (as defined below) (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

12



--------------------------------------------------------------------------------

  (v)

Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

  (vi)

Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

 

  (vii)

Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

 

  (viii)

The assets of Company do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

  (b)

Eligible Contract Participants. Each of Dealer and Company agrees and represents
that it is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended (the “CEA”), other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
CEA).

 

  (c)

Private Placement Representations. Each of Dealer and Company acknowledges that
the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2) thereof.
Accordingly, Dealer represents and warrants to Company that (i) it has the
financial ability to bear the economic risk of its investment in the Transaction
and is able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

9.

Other Provisions.

 

  (a)

Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date, with respect to due incorporation, existence and good standing of
Company in Delaware, the due authorization, execution and delivery of this
Confirmation, and, in respect of the execution, delivery and performance of this
Confirmation, the absence of any conflict with or breach of any material
agreement required to be filed as an exhibit to Company’s Annual Report on Form
10-K, Company’s certificate of incorporation or Company’s by-laws. Delivery of
such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to

 

13



--------------------------------------------------------------------------------

  any adjustments provided herein, is (i) less than [                    ]3
million (in the case of the first such notice) or (ii) thereafter more than
[                    ]4 million less than the number of Shares included in the
immediately preceding Repurchase Notice. Company agrees to indemnify and hold
harmless Dealer and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s commercially reasonable hedging activities as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including
without limitation, any forbearance from hedging activities or cessation of
hedging activities in a commercially reasonable manner and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person actually may become subject to, as
a result of Company’s failure to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this paragraph, and to reimburse, within 30
days, upon written request, each of such Indemnified Persons for any reasonable
legal or other expenses incurred in connection with investigating, preparing
for, providing testimony or other evidence in connection with or defending any
of the foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Company under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph are not exclusive and
shall not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c)

Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Exchange Act, of any securities of
Company, other than a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not,
until the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d)

No Manipulation. Company is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) in violation of the
Exchange Act.

 

 

3 

Insert the number of Shares outstanding that would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by 0.5%, based upon dealer with highest applicable
percentage.

4 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by a further 0.5% from the threshold for the first
Repurchase Notice, based upon dealer with highest applicable percentage.

 

14



--------------------------------------------------------------------------------

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign (such transfer or
assignment, a “Transfer”) all or any part of its rights or obligations under the
Transaction to any third party; provided that, (i) as a result of any such
Transfer, Company will not be required to pay the transferee or assignee of such
rights or obligations on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than the amount, if any, that Company would have been
required to pay Dealer in the absence of such Transfer and (ii) upon written
request, the transferee or assignee shall provide Company with a complete and
accurate U.S. Internal Revenue Service Form W-9 or W-8 (as applicable) prior to
becoming a party to the Transaction; provided further that Dealer shall provide
written notice to Company following any such Transfer. If at any time at which
(A) the Section 16 Percentage exceeds 8.0%, (B) the Warrant Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer, acting in good faith, is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Warrants to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a Terminated Portion, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Warrants equal to the number of Warrants underlying
the Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party). The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and
(B) the denominator of which is the number of Shares outstanding. The “Share
Amount” as of any day is the number of Shares that Dealer and any person whose
ownership position would be aggregated with that of Dealer (Dealer or any such
person, a “Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 

15



--------------------------------------------------------------------------------

  (f)

Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend or cash distribution occurs with respect to the Shares (an “Ex-Dividend
Date”), then the Calculation Agent will adjust any of the Strike Price, the
Number of Warrants, the Daily Number of Warrants, the Warrant Entitlement and/or
the Expiration Dates, in each case, to preserve the fair value of the Warrants
to Dealer after taking into account such cash dividend or cash distribution.

 

  (g)

[Role of Agent. [Insert agency language for particular Dealer, if
applicable.]][Reserved.]

 

  (h)

Additional Provisions.

 

  (i)

Amendments to the Equity Definitions:

 

  (A)

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B)

Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “a material” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(provided that, solely in the case of Sections 11.2(e)(i),
(ii)(A), (iv) and (v), no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares but, for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (vi) and (vii), adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

  (C)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (D)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”

 

  (E)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x)

deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 

  (y)

replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

16



--------------------------------------------------------------------------------

  (F)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

  (y)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

  (A)

A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Company, its direct or indirect wholly owned subsidiaries and its and
their employee benefit plans, files a Schedule TO (or any successor form) or any
schedule, form or report under the Exchange Act disclosing that such person or
group has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of Shares representing more than 50% of the voting
power of such Shares; provided, that no person or group shall be deemed to be
the beneficial owner of any securities tendered pursuant to a tender offer or
exchange offer made by or on behalf of such “person” or “group” until such
tendered securities are accepted for purchase or exchange under such offer.

 

  (B)

Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one or more of Company’s direct or
indirect wholly owned subsidiaries.

 

  (C)

Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines, based on the advice of counsel, that it is impractical or illegal,
to hedge its exposure with respect to the Transaction in the public market
without registration under the Securities Act or as a result of any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer).

Notwithstanding the foregoing, a transaction or transactions or event or events
set forth in clause (A) or clause (B) of this Section 9(h)(ii) shall not
constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by

 

17



--------------------------------------------------------------------------------

holders of the Shares, excluding cash payments for fractional Shares and cash
payments made in respect of dissenters’ appraisal rights, in connection with
such transaction or transactions or event or events consists of shares of common
stock or other common equity of a corporation that are listed or quoted on any
of The New York Stock Exchange, The Nasdaq Global Select Market or The Nasdaq
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions or event or events, and (y) as a result of such transaction or
transactions or event or events, the Shares will consist of such consideration,
excluding cash payments for fractional Shares and cash payments made in respect
of dissenters’ appraisal rights.

 

  (i)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off by either party against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise.

 

  (j)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Company’s control, or (iii) an Event of Default in
which Company is the Defaulting Party or a Termination Event in which Company is
the Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Company’s control), and if Company
would owe any amount to Dealer pursuant to Section 6(d)(ii) of the Agreement or
any Cancellation Amount pursuant to Article 12 of the Equity Definitions (any
such amount, a “Payment Obligation”), then Company shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Company gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(a)(vi) as of the date of such election and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to Section 9(k)(i) below, in satisfaction,
subject to Section 9(k)(ii) below, of the relevant Payment Obligation, in the
manner reasonably requested by Dealer free of payment. Share Termination
Delivery Property:    A number of Share Termination Delivery Units, as
calculated by the Calculation Agent, equal to the relevant Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the amount of Share Termination Delivery

 

18



--------------------------------------------------------------------------------

   Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)). Share Termination Unit Price:   
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units, determined in a commercially reasonable manner taking into
consideration the liquidity of such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i). Share Termination Delivery Unit:    One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of Exchange Property received by a holder of
one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event. If such Nationalization, Insolvency
or Merger Event involves a choice of Exchange Property to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. Failure to Deliver:    Inapplicable Other applicable
provisions:    If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.11 and 9.12 (as

 

19



--------------------------------------------------------------------------------

  

modified above) of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

 

  (k)

Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the first
applicable Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer
that is not a major competitor of Company previously identified by Company to
Dealer in writing, in each case, that agrees to enter into a confidentiality
agreement with Company in customary form for due diligence investigations
similar in scope), opinions and certificates, and such other documentation as is
customary for private placement agreements for private placements of equity
securities of comparable size of companies of comparable size, maturity and line
of business, all reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall determine a commercially reasonable discount
to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or any Settlement
Price (in the case of settlement of Shares pursuant to Section 2 above)
applicable to such Restricted Shares in a

 

20



--------------------------------------------------------------------------------

  commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder, which discount shall only
take into account the illiquidity resulting from the fact that the Restricted
Shares will not be registered for resale and any commercially reasonable fees
and expenses of Dealer (and any affiliate thereof) in connection with such
resale. Notwithstanding anything to the contrary in the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities, due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements for registered secondary offerings of equity securities
of comparable size of companies of comparable size, maturity and line of
business, all reasonably acceptable to Dealer. If Dealer, in its sole reasonable
discretion, is not satisfied with such procedures and documentation Private
Placement Settlement shall apply. If Dealer is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) the Share Termination Payment Date in case
of settlement in Share Termination Delivery Units pursuant to Section 9(j) above
or (y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the earliest of (i) the Exchange Business Day
on which Dealer completes the sale of all Restricted Shares in a commercially
reasonable manner or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares may be sold or transferred by a
non-affiliate pursuant to Rule 144 (or any similar provision then in force) or
Rule 145(d)(2) (or any similar provision then in force) under the Securities
Act. Dealer shall endeavor to sell such Shares or Share Termination Delivery
Units as soon as practicable following delivery of such Shares or Share
Termination Delivery Units. If any of such delivered Shares or Share Termination
Delivery Units remain after the realized net proceeds from such resale exceed
the Payment Obligation, Dealer shall return such remaining Shares or Share
Termination Delivery Units to Company. If the Payment Obligation exceeds the
realized net proceeds from such resale, Company shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Business Day
immediately following such resale the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”), at the
Company’s option, in an amount that, based on the Settlement Price on such day
(as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares on any day greater than the
Maximum Number of Shares for such day.

 

21



--------------------------------------------------------------------------------

  (iii)

Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
in respect of any Restricted Shares delivered to Dealer, unless Dealer is an
affiliate of Company at such time, or has been an affiliate of Company in the
immediately preceding 90 days, Company shall promptly remove, or cause the
transfer agent for such Restricted Shares to remove, any legends referring to
any such restrictions or requirements from such Restricted Shares upon request
by Dealer (or such affiliate of Dealer) to Company or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer (or such affiliate of
Dealer). Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act, as in
effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

  (iv)

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l)

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder [and after taking into account any Shares deliverable to Dealer under
the letter agreement dated June [    ], 2020 between Dealer and Company
regarding Base Warrants (the “Base Warrant Confirmation”)]5, (i) the Section 16
Percentage would exceed 8.0%, or (ii) the Share Amount would exceed the
Applicable Share Limit. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery [and
after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation]6, (i) the Section 16 Percentage would exceed 8.0%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 8.0%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

 

  (m)

Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

 

5 

Include in Additional Warrant Confirmation.

6 

Include in Additional Warrant Confirmation.

 

22



--------------------------------------------------------------------------------

  (n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p)

Maximum Share Delivery.

 

  (i)

Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than [Insert Number Equal to Two times the Number of
Shares on the Trade Date] (the “Maximum Number of Shares”) to Dealer in
connection with the Transaction.

 

  (ii)

In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this
Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

  (q)

Right to Extend. Dealer may postpone or add, in a commercially reasonable
manner, in whole or in part, any Expiration Date or any other date of valuation
or delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Dealer determines, in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to preserve Dealer’s commercially reasonable hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements
(“Requirements”), or with related policies and procedures applicable to Dealer
adopted in good faith by Dealer in relation to such Requirements (provided that
such policies and procedures are generally applicable in similar situations and
are applied in a consistent manner to similar transactions); provided that in no
event shall any Expiration Date for the Transaction be postponed to a date later
than the Final Expiration Date.

 

23



--------------------------------------------------------------------------------

  (r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (s)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u)

Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (v)

Early Unwind. In the event the sale of the [“Underwritten Securities”]7[“Option
Securities”]8 (as defined in the Purchase Agreement) is not consummated with the
Initial Purchasers for any reason, or Company fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be

 

7 

Insert for Base Warrant Confirmation.

8 

Insert for Additional Warrant Confirmation.

 

24



--------------------------------------------------------------------------------

  performed in connection with the Transaction either prior to or after the
Early Unwind Date. Each of Dealer and Company represents and acknowledges to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

  (w)

Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) of the Agreement) and, as a result, Dealer owes to Company an
amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Company, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

  (x)

Adjustments. For the avoidance of doubt, whenever the Calculation Agent, Dealer
or Determining Party (as the case may be) is called upon to make an adjustment
pursuant to the terms of this Confirmation or the Equity Definitions to take
into account the effect of an event, the Calculation Agent, Dealer or
Determining Party (as the case may be) shall make such adjustment by reference
to the effect of such event on the Hedging Party, assuming that the Hedging
Party maintains a commercially reasonable hedge position.

 

  (y)

Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

 

  (z)

Listing of Warrant Shares. Company shall have submitted an application for the
listing of the Warrant Shares on the Exchange, and such application and listing
shall have been approved by the Exchange, subject only to official notice of
issuance, in each case, on or prior to the Premium Payment Date. Company agrees
and acknowledges that such submission and approval shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (aa)

Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

  (bb)

[Tax Matters.

 

  (i)

Payee Representations:

For the purpose of Section 3(f) of the Agreement, Company makes the following
representation to Dealer:

Company is a corporation and a U.S. person (as that term is defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”) and used in Section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations) for U.S. federal income tax purposes.

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representation to Company:

[It is a U.S. person (as that term is used in Section 1.1441-4(a)(3)(ii) of the
United States Treasury Regulations) for U.S. federal income tax purposes.]

[(A) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for U.S. federal income tax purposes;
and

 

25



--------------------------------------------------------------------------------

(B) Each payment received or to be received by it in connection with this
Agreement will be effectively connected with its conduct of a trade or business
in the United States.]

 

  (ii)

Tax Documentation. For the purposes of Section 4(a)(i) of the Agreement, each
party shall provide to the other party a valid United States Internal Revenue
Service Form [W-8 or] W-9 (or successor thereto), (A) on or before the date of
execution of this Confirmation and (B) promptly upon learning that any such tax
form previously provided by it has become obsolete or incorrect.

 

  (iii)

Withholding Tax Imposed on Payments to non-U.S. Counterparties under the
Provisions Known as the Foreign Account Tax Compliance Act. “Indemnifiable Tax”
as defined in Section 14 of the Agreement shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (iv)

HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement, shall
not include any tax imposed on payments treated as dividends from sources within
the United States under Section 871(m) of the Code or any regulations issued
thereunder.]

 

  (cc)

Counterparts. This Confirmation may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Delivery of an executed signature page by facsimile or
electronic transmission (e.g. “pdf” or “tif”), or any electronic signature
complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law, e.g., www.docusign.com, shall be
effective as delivery of a manually executed counterpart hereof.

 

  (dd)

[QFC Stay Rules. The parties agree that (i) to the extent that prior to the date
hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay Protocol
(the “Protocol”), the terms of the Protocol are incorporated into and form a
part of this Confirmation, and for such purposes this Confirmation shall be
deemed a Protocol Covered Agreement and each party shall be deemed to have the
same status as Regulated Entity and/or Adhering Party as applicable to it under
the Protocol; (ii) to the extent that prior to the date hereof the parties have
executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Confirmation and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Confirmation, and for such purposes this Confirmation shall be
deemed a “Covered Agreement,” Dealer shall be deemed a “Covered Entity” and
Counterparty shall be deemed a “Counterparty Entity.” In the event that, after
the date of this Confirmation, both parties hereto become adhering parties to
the Protocol, the terms of the Protocol will replace the terms of this
paragraph. In the event of any inconsistencies between this Confirmation and the
terms of the Protocol, the Bilateral Agreement or the Bilateral Terms (each, the
“QFC Stay Terms”), as

 

26



--------------------------------------------------------------------------------

  applicable, the QFC Stay Terms will govern. Terms used in this paragraph
without definition shall have the meanings assigned to them under the QFC Stay
Rules. For purposes of this paragraph, references to “this Confirmation” include
any related credit enhancements entered into between the parties or provided by
one to the other. “QFC Stay Rules” means the regulations codified at 12 C.F.R.
252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to
limited exceptions, require an express recognition of the stay-and-transfer
powers of the FDIC under the Federal Deposit Insurance Act and the Orderly
Liquidation Authority under Title II of the Dodd Frank Wall Street Reform and
Consumer Protection Act and the override of default rights related directly or
indirectly to the entry of an affiliate into certain insolvency proceedings and
any restrictions on the transfer of any covered affiliate credit enhancements.]

 

  (ee)

[Insert other Dealer boilerplate as applicable.]

 

27



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

 

Very truly yours,        [DEALER]   By:  

                                                               
                   

  Authorized Signatory   Name:

Accepted and confirmed

as of the Trade Date:

 

PALO ALTO NETWORKS, INC. By:  

                                                              

Authorized Signatory Name: